Name: Commission Regulation (EEC) No 2835/90 of 28 September 1990 amending Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-Member countries
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  cooperation policy;  trade
 Date Published: nan

 Official Journal of the European Communities 29 . 9 . 90No L 268/88 COMMISSION REGULATION (EEC) No 2835/90 of 28 September 1990 amending Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries Whereas, due to the accession of the German Democratic Republic to the Federal Republic of Germany, the terri ­ tory of the German Democratic Republic becomes part of the Community and will no longer be considered a third country ; whereas the issuing of attestations of equivalence will no longer be required ; whereas the respective entry in the Annex to Regulation (EEC) No 3077/78 should be therefore deleted on the date of the German unification ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by Regulation (EEC) No 3998/87 (2), and in particular Article 5 (2) thereof, Whereas Commission Regulation (EEC) No 3077/78 (3), as last amended by Regulation (EEC) No 3975/88 (4), recognizes the equivalence with Community certificates of attestations accompanying hops imported from certain non-member countries, and contains a list of the bodies in those countries authorized to issue attestations of equi ­ valence ; Whereas, since that time, the body authorized by the German Democratic Republic to issue attestations of equivalence, as set out in the Annex to Regulation (EEC) No 3077/78, has ceased to exist ; whereas another body has therefore been authorized to issue these attestations as of 1 July 1 990 ; whereas the respective entry in the Annex to Regulation (EEC) No 3077/78 should be therefore amended ; HAS ADOPTED THIS REGULATION : Article 1 The entry in the Annex to Regulation (EEC) No 3077/78 concerning the German Democratic Republic is hereby replaced by the following : Country of origin Organizations authorizedto issue attestations Products CN code German Hopfenverwertungsgenossenschaft Hop cones ex 1210 Democratic Elbe-Saale eG Hop powders ex 1210 Republic Leipzig Saps and extracts of 1302 13 00 \ hops Article 2 All references to the German Democratic Republic in the Annex to Regulation (EEC) No 3077/78 are deleted with effect from the day of accession of the German Democratic Republic to the Federal Republic of Germany. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1990 . (') OJ No L 175, 4 . 8 . 1971 , p. 1 . (2) OJ No L 377, 31 . 12. 1987, p . 40 . (3) OJ No L 367, 28 . 12. 1978 , p . 28 . (4) OJ No L 351 , 21 . 12. 1988 , p . 23 . 29 . 9 . 90 No L 268/89Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission